Citation Nr: 1455549	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a prostate disorder, secondary to Agent Orange exposure. 

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, and cognitive disorder, not otherwise specified.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to May 1974, with service in Vietnam.  Among other awards, the Veteran is in receipt of the Combat Infantryman Badge.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a prostate disorder and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his exposure to small and heavy weapons and aircraft noise.  At the Board hearing, he asserted that he noticed the ringing in his ears directly after service discharge.    

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus began during service and that it has existed from that time to the present.  See 38 C.F.R. § 3.159(a) (2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  On this basis, the Veteran's competent and credible lay testimony satisfies each element of a service connection claim.  

The Board notes that the Veteran was afforded a VA examination in April 2011.  Based on review of the claims folder in conjunction with evaluation of the Veteran, the examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of noise exposure while in service.  The examiner cited to the to the service treatments reflecting no significant threshold shift beyond normal variability.  The Board affords this opinion little probative value as the Veteran is competent and credible with regard to the onset of his tinnitus, and the examiner largely based his opinion on the absence of documented hearing loss during service without acknowledging the Veteran's lay statements.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's tinnitus began during active service.  Therefore, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the claim for service connection for a prostate disorder, remand is required for an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded an examination in April 2011.  The examiner determined that the Veteran did not have erectile dysfunction.  However, the Veteran testified at his February 2014 hearing that his symptoms included excess urine.  The Board finds that another examination is necessary to determine the current nature and etiology of any prostate disorder, and not just erectile dysfunction, to include as secondary to Agent Orange during service.  

With regard to the claim for PTSD, remand is required for an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last afforded an examination in January 2013.  Review of the examination report and the Veteran's testimony from his February 2014 hearing shows that his symptoms may have worsened since that examination.  For example, the examination report did not reflect any difficulties with anger and sustaining employment, which the Veteran discussed during his hearing.  Therefore, he should be afforded an examination to determine the current severity of his PTSD. 

While on remand, updated VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or electronic claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After any additional records are associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current prostate disorder.  The claims folder, to include a copy of this remand and copies of any relevant records from the electronic record, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to the following:

(a) Are there any current prostate disorders?

(b) If so, for each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the disorder is related to military service, to include exposure to Agent Orange therein?  

3.	After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  

4.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.	Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


